Citation Nr: 0022525	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating for post surgical convalescence beyond June 30, 1998 
pursuant to the provisions of 38 C.F.R. § 4.30 (1999).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983.

This appeal arose from an August 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDINGS OF FACT

1.  The veteran underwent arthroscopic surgery on his service 
connected left ankle disability on May 6, 1998.  He was 
subsequently granted a temporary total rating under the 
provisions of 38 C.F.R. 4.30 effective from May 6 through 
June 30, 1998. 

2. The medical evidence revealed that on June 29, 1998, his 
physician opined that the veteran should refrain from prolong 
standing and walking for four weeks.

3.  The residuals of the left ankle surgery required one 
month of additional convalescence.


CONCLUSION OF LAW

The criteria for the payment of a temporary total rating for 
convalescence purposes for an additional one month period 
have been met.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

According to the applicable regulations, a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted under paragraph (a) (1), (2) or (3) of this section 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  The termination of these 
total ratings will not be subject to Sec. 3.105(e) of this 
chapter.  Such total rating will be followed by appropriate 
schedular evaluations. When the evidence is inadequate to 
assign a schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section. 

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 1, 
1989.) 

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 1, 1989.)

(3) Immobilization by cast, without surgery, of one 
major joint or more. (Effective as to outpatient treatment 
March 10, 1976.)

A reduction in the total rating will not be subject to Sec. 
3.105(e) of this chapter. The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period. 

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: 

(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a) (1), (2) or (3) of 
this section. 

(2) Extensions of 1 or more months up to 6 months beyond 
the initial 6 months period may be made under paragraph (a) 
(2) or (3) of this section upon approval of the Adjudication 
Officer. 

38 C.F.R. § 4.30 (1999).

The objective evidence of record indicated that the veteran 
underwent arthroscopic surgery on his service connected left 
ankle on May 6, 1998.  On May 21, 1998, his physician 
indicated that the veteran would be unable to return to work 
for four weeks, although there should be no restrictions 
after that date.  However, on June 29, 1998, this physician 
indicated that the veteran "[s]hould refrain from prolonged 
standing, walking for 4 wks."  After that time, he could 
return to full activities.  

In reviewing the record, it appears that the veteran is 
employed as a laborer.  His hospital records refer to him as 
such.  While the June 29, 1998 physician's statement did not 
specifically state that he could not return to work, stating 
that a laborer could not engage in prolonged standing or 
walking implies an inability to engage in regular employment 
due to the surgical residuals.  Therefore, it is found that 
the temporary total rating foe convalescence pursuant to 
38 C.F.R. § 4.30 should be extended for another oen month 
period; that is, through the month of July 1998.

In conclusion, it is found that, after carefully weighing all 
the evidence of record, and after resolving all reasonable 
doubt in the veteran's favor, the request for extension in 
benefits pursuant to 38 C.F.R. § 4.30 is hereby granted as 
indicated above.


ORDER

The extension of a temporary total disability rating for an 
additional one month period under the provisions of 38 C.F.R. 
§ 4.30 is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

